DETAILED ACTION

This Office action is a reply to the amendment filed on 12/12/2022. Currently, claims 5-6, 8-18, 20, 22-23, 25-32 and 38-40 are pending. Claims 1-4, 7, 19, 21, 24 and 33-37 have been cancelled. No claims have been withdrawn. New claims 38-40 have been added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28, “the step reinforcement bar” (lines 9-10) is indefinite because the limitation lacks antecedent basis in the claim.
Claim 28, “an upper support platform” (lines 10-11) is indefinite because the limitation is previously recited in the claim and thus the limitation appears to be a double inclusion.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 28 and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dziak et al. (US 20190231087) (‘Dziak’).
Claim 28, Dziak provides a stepstool system comprising:
a support frame 102 comprising first and second front legs (108A and 108B), first and second back legs (106A and 106B), a first hub 128 pivotally coupling the first front leg and the first back leg (Fig. 2A), a second hub 130 pivotally coupling the second front leg and the second back leg (Fig. 2A), a front frame crossbar 116 extending between the first and second front legs (Fig. 2A), a rear frame crossbar 114 extending between the first and second back legs (Fig. 2A), and an upper cross-frame support bar 132 extending between the first hub and the second hub (Fig. 2A), and
a support step assembly (118, 250; Fig. 2B) comprising a lower step 118 permanently attached to the front frame crossbar (Fig. 2B; it is understood that the lower step is permanently attached to the front frame crossbar) and an upper support platform 250 in engagement with the step reinforcement bar (note that “the” step reinforcement bar was treated as a step reinforcement bar 406; Fig. 2B) and at least one intermediate strut 136 extending between the lower step and an upper support platform (note that the at least one intermediate strut is positioned between and thus nonetheless extends between the lower step and the upper support platform; note that an upper step was treated as the upper step; Figs. 2A-2B).
Claim 38, Dziak further provides at least one seat 104 configured for removable attachment to the support frame ([0019]; Fig. 1A).
Claim 39, Dziak further provides wherein the support step assembly comprises a first portion (front portion or rear portion of 250; Fig. 2B) affixed to one of the front frame crossbar and the rear frame crossbar (Fig. 2B), and a second portion (the other of the front portion and rear portion of 250; Fig. 2B) configured for supporting engagement with the other of the front frame crossbar and the rear frame crossbar (Fig. 2B).
 Claim 40, Dziak further provides wherein the upper cross-frame support bar comprises first and second end portions (see annotated Fig. 2B of Dziak shown below in Examiner’s Notes) extending upwardly and rearwardly from the first and second hubs at an oblique angle and in generally coaxial alignment or along generally parallel axes with the first and second front legs (it is understood that the first and second end portions extend upwardly and rearwardly from the first and second hubs at an oblique angle and in generally coaxial alignment with the first and second front legs; annotated Fig. 2B of Dziak).






Examiner’s Notes

    PNG
    media_image1.png
    520
    659
    media_image1.png
    Greyscale

Annotated Fig. 2B of Dziak et al. (US 20190231087) (‘Dziak’)

Allowable Subject Matter
Claims 5-6, 8-18, 20, 22-23, 25-27 and 29-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: independent claims 8 and 25 have been amended to incorporate all of the previously indicated allowable subject matter and thus are allowable for the reasons set forth in the previous Office action (page 13). Dependent claims 5-6, 9-18, 20, 22-23, 26-27 and 29-32 depend, directly or indirectly from claims 8 or 25.
Response to Arguments
Applicant's arguments filed 12/12/2022 have been fully considered but they are not persuasive.
Rejection of claim(s) 28 and 38-40 under 35 U.S.C. 102(a)(1) as being anticipated by Dziak et al. (US 20190231087) (‘Dziak’).
Re claim 28, applicant has amended the claim by deleting previously presented limitations and adding new limitations. The rejection set forth in this instant Office action has been modified from the previous Office action to address the amended claim. Applicant’s arguments are respectfully drawn to the claim as amended.
Claims 38-40 stand or fall with claim 28 as above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635